Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 1 of 41
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 2 of 41




                                                             VS001094
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 3 of 41




                                                             VS001095
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 4 of 41




                                                             VS001096
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 5 of 41




                                                             VS001097
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 6 of 41




                                                             VS001098
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 7 of 41




                                                             VS001099
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 8 of 41




                                                             VS001100
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 9 of 41




                                                             VS001101
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 10 of 41




                                                              VS001102
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 11 of 41




                                                              VS001103
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 12 of 41




                                                              VS001104
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 13 of 41




                                                              VS001105
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 14 of 41




                                                              VS001106
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 15 of 41




                                                              VS001107
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 16 of 41




                                                              VS001108
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 17 of 41




                                                              VS001109
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 18 of 41




                                                              VS001110
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 19 of 41




                                                              VS001111
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 20 of 41




                                                              VS001112
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 21 of 41




                                                              VS001113
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 22 of 41




                                                              VS001114
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 23 of 41




                                                              VS001115
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 24 of 41




                                                              VS001116
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 25 of 41




                                                              VS001117
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 26 of 41




                                                              VS001118
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 27 of 41




                                                              VS001119
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 28 of 41




                                                              VS001120
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 29 of 41




                                                              VS001121
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 30 of 41




                                                              VS001122
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 31 of 41




                                                              VS001123
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 32 of 41




                                                              VS001124
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 33 of 41




                                                              VS001125
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 34 of 41




                                                              VS001126
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 35 of 41




                                                              VS001127
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 36 of 41




                                                              VS001128
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 37 of 41




                                                              VS001129
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 38 of 41




                                                              VS001130
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 39 of 41




                                                              VS001131
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 40 of 41




                                                              VS001132
Case 3:17-cv-00007-GTS-ML Document 104-40 Filed 06/17/19 Page 41 of 41




                                                              VS001133
